In a matrimonial action, in which the plaintiff wife moved, inter alia, for increased child support, plaintiff appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated August 20, 1984, which denied her application.
Order affirmed, with costs.
In asserting her interest in having defendant contribute more to the financial burden of raising their daughter, plaintiff has failed to show an unreasonable or unanticipated change in circumstances since the daughter’s college education was considered and provided for in the second modification to the separation agreement (see, Matter of Boden v Boden, 42 NY2d 210). Both parties earn substantially the same incomes and plaintiff has failed to make an adequate showing of increased needs of the child (see, Matter of Brescia v Fitts, 56 NY2d 132).
Plaintiff’s other contentions have been considered and found to be without merit. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.